SECOND AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF XL CAPITAL PARTNERS I, L.P.


            SECOND AMENDMENT, dated as of March 6, 2003 (this “Amendment”) to
the Amended and Restated Agreement of Limited Partnership, dated as of May 31,
2001 (the “Partnership Agreement”), of XL Capital Partners I, L.P. (the
“Partnership”).


W I T N E S S E T H

            WHEREAS, XL Capital Partners Corporation, as general partner of the
Partnership (the “General Partner”), desires to amend the Partnership Agreement
with the consent of a majority of the Limited Partners to reflect certain
changes in Section 8.2;

            NOW, THEREFORE, in furtherance of the foregoing, the General Partner
and the Limited Partners hereby agree as follows:

            1. Amendment to Section 6.1(d). The last sentence of Section 6.1(d)
is hereby deleted.

            2. Amendment to Section 7.2(d). Section 7.2(d) is hereby amended and
restated in its entirely to read as follows:

            “Nonrecourse Deductions shall be allocated 80% to the General
Partner and 20% among the Limited Partners in accordance with their respective
Capital Account balances.”

            3. Amendment to Section 8.2(a). The first sentence of Section 8.2(a)
is hereby replaced with the following two sentences to read as follows:

            “Except as set forth either in the immediately following sentence or
in Section 6.1(c), distributions from the Partnership generally shall be made in
the following order and priority: (i) first, to the General Partner and the
Limited Partners on a pro rata basis based on their respective Capital
Contributions until they each have received an amount equal to their respective
Capital Contributions; and (ii) thereafter, 80% to the General Partner and 20%
to the Limited Partners. All income earned on Capital Contributions of the
Partners pending the use of such Capital Contributions to acquire Investments
shall be distributed, whenever distributed, to such Partners in accordance with
their respective shares of the Capital Contributions that generated such income,
as determined in good faith by the General Partner.”

            4. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the Cayman Islands.

            5. Effective Date. Upon execution by the General Partner, this
Amendment shall be effective as of January 1, 2002.

-1-


--------------------------------------------------------------------------------

            IN WITNESS WHEREOF the General Partner has executed this Amendment
as of the date first above written.

            

  GENERAL PARTNER:   XL CAPITAL PARTNERS CORPORATION      
By:_______________________________________        Name:        Title:      
LIMITED PARTNERS:       By: GENERAL PARTNER, as   Attorney-in-Fact       XL
CAPITAL PARTNERS
CORPORATION       By:_______________________________________        Name:  
     Title:


-2-